Case: 20-60274     Document: 00515817679        Page: 1   Date Filed: 04/12/2021




           United States Court of Appeals
                for the Fifth Circuit                            United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                    April 12, 2021
                                 No. 20-60274
                                                                   Lyle W. Cayce
                                                                        Clerk

   Jeff Yowell,

                                                                     Petitioner,

                                     versus

   Administrative Review Board, United States
   Department of Labor,

                                                                  Respondent,


   Fort Worth & Western Railroad Company,

                                                                    Intervenor.


          On Petition for Review of a Final Decision and Order of the
       United States Department of Labor’s Administrative Review Board
                            ARB Case No. 2019-39


   Before Jolly, Southwick, and Costa, Circuit Judges.
   Leslie H. Southwick, Circuit Judge:
         A railroad employee has petitioned for review of a decision by the
   Department of Labor’s Administrative Review Board (“ARB”) that upheld
   his discharge. The petitioner argues that he was improperly terminated for
   reporting a job-related injury, an act that the Federal Railroad Safety Act
Case: 20-60274      Document: 00515817679            Page: 2   Date Filed: 04/12/2021




                                      No. 20-60274


   (“FRSA”) protects. We hold, instead, that the ARB did not err in finding
   that the railroad terminated the petitioner’s employment for failing to
   comply with his obligation to report promptly all known injuries and that his
   eventual acknowledgement of the injury was not a “contributing factor” for
   purposes of the FRSA. The petition is DENIED.


              FACTUAL AND PROCEDURAL BACKGROUND
          The railroad employee, Jeff Yowell, challenges only the ARB’s legal
   conclusions. Because there is no dispute about the facts, we summarize them
   as stated in the ARB’s decision.
          Yowell began working for Fort Worth & Western Railroad Company
   (“FWWR”) in May 2017. FWWR had a workplace-injury policy that
   required reporting an injury “immediately, no matter how small,” to the
   supervisor. The purposes of this policy were to further employee safety and
   allow the railroad to investigate the site of any injury immediately.
          At 11:00 p.m. on August 28, 2017, Yowell began his night shift. Early
   the following morning, he reported that he had injured his knee during that
   shift. He met with company representatives that same morning to identify
   the cause of his injury and to determine whether he required medical
   treatment. Yowell’s recounting of the events was inconsistent in detailing
   both how he injured himself and where the injury occurred. Chance Gibson,
   the initial representative to speak with Yowell, had doubts about the accuracy
   of Yowell’s explanation and asked Yowell to write out a statement.
          At that point, Chief Transportation Officer Jared Steinkamp arrived.
   Steinkamp learned of the inconsistencies that Yowell had provided and
   sought to uncover the origin of Yowell’s injury. Yowell eventually admitted
   that he had injured his knee sometime the prior week but had failed to report




                                           2
Case: 20-60274        Document: 00515817679         Page: 3   Date Filed: 04/12/2021




                                     No. 20-60274


   it. That injury resulted in swelling and Yowell’s need to wear a brace, yet
   Yowell chose not to disclose his injury to the company for more than a week.
   Yowell wrote out two statements that identified the injury from the previous
   week as the reason for his current pain. Yowell does not dispute that he had
   all along been aware of an injury. Yowell received medical treatment for this
   injury.
             Because Yowell had violated company policy by failing to report the
   knee injury immediately, Gibson recommended Yowell’s employment be
   terminated. After further discussions with FWWR’s CEO and human-
   resources department, Steinkamp terminated Yowell’s employment on
   September 13, 2017.
             Yowell first sought review of his employment termination through the
   Occupational Safety and Health Administration, which found that his
   employment termination did not violate the FRSA. Yowell objected to that
   finding and requested a hearing before an administrative law judge (“ALJ”).
   A hearing occurred in April 2018. The ALJ concluded that Yowell’s
   employment termination violated the FRSA, and it ordered reinstatement,
   backpay, and other relief. FWWR sought further review, and the ARB
   reversed the ALJ’s decision. The ARB held there had been no violation of
   the FRSA. Yowell petitioned this court for review. His arguments criticize
   the causation standard that the ARB applied to his case.


                                    DISCUSSION
             The Administrative Procedure Act governs our review of this case.
   Halliburton, Inc. v. Admin. Rev. Bd., 771 F.3d 254, 258 (5th Cir. 2014). The
   Act requires a court to “hold unlawful and set aside agency action, findings,
   and conclusions found to be . . . arbitrary, capricious, an abuse of discretion,
   or otherwise not in accordance with law.” 5 U.S.C. § 706(2)(A). We review




                                           3
Case: 20-60274      Document: 00515817679          Page: 4   Date Filed: 04/12/2021




                                    No. 20-60274


   the agency’s conclusions of law de novo. Halliburton, 771 F.3d at 258. An
   agency’s factual findings are reviewed to determine if they are supported by
   substantial evidence. Williams v. Admin. Rev. Bd., 376 F.3d 471, 475–76 (5th
   Cir. 2004). “Under the substantial evidence standard, the ARB’s decision
   must be upheld if, considering all the evidence, a reasonable person could
   have reached the same conclusion as the ARB.” Id. at 476 (citing Asarco, Inc.
   v. NLRB, 86 F.3d 1401, 1406 (5th Cir. 1996)). “Substantial evidence is ‘more
   than a mere scintilla but less than a preponderance.’” Id. (quoting Ripley v.
   Chater, 67 F.3d 552, 555 (5th Cir. 1995)).
          Yowell divides the issues for our review in a manner that we will not
   follow precisely, but we will address all his arguments in the following order.
   First, we discuss the statutory requirements needed to prevail in a FRSA
   action. Then, we explain what satisfies the contributing-factor standard.
   Finally, we apply that standard to Yowell’s case.
   I.     Requirements for proving retaliation under the FRSA
          The FRSA focuses on promoting safety in the railroad industry. 49
   U.S.C. § 20101.     Congress later amended the Act to create stronger
   protections for employees who engage in whistleblower activities. See Pub.
   L. No. 110–53, § 1521, 121 Stat. 266 (2007). One such protection prevents
   railroad carriers from discriminating or retaliating against an employee who
   engages in a protected activity. 49 U.S.C. § 20109. Railroad carriers “may
   not discharge, demote, suspend, reprimand, or in any other way discriminate
   against an employee if such discrimination is due, in whole or in part, to the
   employee’s lawful, good faith act done, or perceived by the employer to have
   been done or about to be done.” § 20109(a).
          The statute lists seven protected activities. § 20109(a)(1)–(7). One
   of the enumerated activities is central in this case, that of “notify[ing], or
   attempt[ing] to notify, the railroad carrier . . . of a work-related personal




                                         4
Case: 20-60274          Document: 00515817679            Page: 5        Date Filed: 04/12/2021




                                         No. 20-60274


   injury.” § 20109(a)(4). Two more subsections of the employee-protection
   provision guard against retaliation for actions related to safety or security
   conditions or for seeking and receiving medical attention. § 20109(b), (c).
             An action brought to enforce these protections “shall be governed by
   the      legal     burdens   of   proof     set    forth     in     section     42121(b).”
   § 20109(d)(2)(A)(i). We have described the burden shifting of that statute to
   require an employee first to establish by a preponderance of the evidence
   that: (1) he had been involved in a protected activity; (2) the employer was
   aware that the employee had been involved in such an activity; (3) the
   employee was subjected to an unfavorable personnel action; and (4) the
   protected activity was a “contributing factor” in that unfavorable personnel
   action. Allen v. Admin. Rev. Bd., 514 F.3d 468, 475–76 (5th Cir. 2008); see
   § 42121(b)(2)(B)(i). 1
             Secondly, if an employee establishes a prima facie case, the burden
   shifts        to   the   employer     to    prove      the        same-action     defense.
   § 42121(b)(2)(B)(iv). Under the same-action defense, a railroad carrier has
   the opportunity to “demonstrate[] by clear and convincing evidence that [it]
   would have taken the same unfavorable personnel action in the absence of
   that behavior.” Id. The employee cannot obtain relief if the employer
   succeeds in establishing the same-action defense. Id.
             The parties here do not dispute that Yowell engaged in the protected
   activity of reporting an injury, 2 that FWWR was aware of such activity, and


             1
             We have likened the burden shifting under this statute to that of the McDonnell
   Douglas framework. Ameristar Airways, Inc. v. Admin. Rev. Bd., 650 F.3d 562, 566–67 (5th
   Cir. 2011). We have also commented, though, that the two frameworks are “distinct.”
   Allen v. Admin. Rev. Bd., 514 F.3d 468, 476 (5th Cir. 2008). In our view, one of these
   opinions emphasized the similarities, while the other acknowledged the differences.
             2
             FWWR argued to the ALJ and the ARB that Yowell did not engage in a protected
   activity because his report of an injury was not made in good faith, but both rejected that




                                               5
Case: 20-60274       Document: 00515817679            Page: 6     Date Filed: 04/12/2021




                                       No. 20-60274


   that FWWR terminated Yowell’s employment. The only dispute is whether
   Yowell’s protected activity was a contributing factor in the unfavorable
   personnel action.
   II.    The contributing-factor standard
          We have previously defined “contributing factor” as “any factor,
   which alone or in combination with other factors, tends to affect in any way
   the outcome of the [employer’s] decision.” Allen, 514 F.3d at 475 n.3
   (citation omitted). Our review today of the contributing-factor standard
   includes a summary of the relatively recent change in the ARB’s
   interpretation of that standard.
          The fundamental disagreement between the parties is how to evaluate
   a factual scenario in which an employee’s protected act itself reveals, or at
   least leads to the discovery of, conduct for which discipline is otherwise
   appropriate. The facts of this case, unsurprisingly, provide an archetype of
   such a scenario: Was Yowell’s protected act of reporting a workplace injury
   a contributing factor to Yowell’s being disciplined for failing to comply with
   the obligation to report injuries promptly? FWWR maintains that the
   discipline was for misconduct that is distinct from the protected act. Yowell
   argues that the two were intertwined and that the railroad violated the FRSA.
          The Department of Labor (“DOL”), which defends the ARB decision
   to this court, argues a proximate-cause standard is implied in the FRSA. The
   DOL contends that “an employee should not be able to shield himself from
   discipline for his own workplace misconduct merely by reporting it to the
   carrier himself.” FWWR similarly argues: “If the protected activity merely
   begins a chain of events which leads to the employee being disciplined, that


   contention. We do not interpret FWWR’s briefing to this court as continuing to dispute
   that Yowell’s report of the injury constitutes a protected activity.




                                             6
Case: 20-60274      Document: 00515817679            Page: 7    Date Filed: 04/12/2021




                                      No. 20-60274


   is insufficient to establish retaliation due to the protected activity, as required
   by the FRSA.”        Yowell responds that the ARB’s standard creates a
   heightened burden on FRSA claimants that is incongruent with the FRSA’s
   plain text and its policy goals.
          The ALJ’s opinion in this case (which the ARB overturned) stated
   that the necessary linking of the protected activity and the adverse action can
   be achieved by showing the two are “inextricably intertwined”:
          Protected activity and employment actions are inextricably
          intertwined when protected activity “directly leads to the
          [unfavorable] employment action in question, or the
          employment action cannot be explained without discussing the
          protected activity.” Benjamin v. Citationshares Mgmt., LLC,
          ARB No. 12-029, ALJ No. 2010-AIR-001, slip op. at 12 (ARB
          Nov. 5, 2013); DeFrancesco v. Union R.R. Co., ARB No. 10-114,
          ALJ No. 2009-FRS-009, slip op. at [7] (ARB Feb. 29, 2012)
          (finding the complainant’s suspension was directly intertwined
          with his protected activity because had the complainant not
          reported his injury, the respondent would not have conducted
          an investigation that resulted in his discipline)[several
          additional cited ARB decisions are deleted].
          In its February 2020 decision in this case, the ARB explained that a
   few months after the ALJ’s decision, the ARB abandoned the standards of
   chain of events and inextricably intertwined events:
          As we explained in Thorstenson, the ARB no longer requires
          that ALJs apply the “inextricably intertwined” or “chain of
          events” analysis. Thorstenson v. BNSF Ry. Co., ARB Nos. 18-
          059, -060, ALJ No. 2015-FRS-052, slip op. at 10 (ARB Nov. 25,
          2019) (“We note that the plain language of the statute does not
          include the term ‘inextricably intertwined.’ Rather, this is a
          construction that substitutes for, and in some cases
          circumvents, the ALJ’s contributing factor or affirmative
          defense analyses.”). [“]By placing the focus on how the




                                           7
Case: 20-60274      Document: 00515817679           Page: 8    Date Filed: 04/12/2021




                                     No. 20-60274


          employer came to learn of the employee’s wrongdoing rather
          than the employer’s actions based on that wrongdoing or
          protected activity, [‘]chain of events[’] causation departs from
          the statute’s [‘]contributing factor[’] text.[”] Id. at 10.
          On review of the ARB’s Thorstenson decision, the Ninth Circuit
   rejected the ARB’s articulation of a new approach; it did so in an opinion that
   is not precedential, even in that circuit. Thorstenson v. U.S. Dep’t of Lab., 831
   F. App’x 842, 843 (9th Cir. 2020). As far as we have discovered, the Ninth
   Circuit is the only one to disagree with the ARB’s current interpretation of
   contributing factor in situations such as those in the present case, namely,
   that the protected act was what revealed the separate misconduct for which
   the employee was disciplined. That Ninth Circuit panel held that the ARB
   had improperly begun requiring proof that the protected activity was the
   proximate cause of the adverse action, a standard that was inconsistent with
   the Ninth Circuit’s FRSA caselaw. Id. The DOL in this appeal argues that
   a proximate-cause limitation in some form is implicit in the FRSA, but it
   acknowledges that there is no all-purpose definition of such causation. We
   will discuss proximate cause later. We at least observe now that the Ninth
   Circuit’s reasoning is arguably inconsistent with several opinions from other
   circuit courts that we will soon discuss.
          The DOL and FWWR argue that not only is it improper to examine
   how intertwined the relevant events were, but it is incorrect to apply a
   standard that examines whether the adverse action was part of a chain of
   events that also included the protected activity. Such causation examines
   whether a protected activity set in motion succeeding events that resulted in
   the adverse personnel action. We see no particular distinction between these
   two standards. The ARB’s decision here disclaimed further reliance on
   either a chain or an intertwining of events, as it is irrelevant “how the
   employer came to learn of the employee’s wrongdoing.”




                                          8
Case: 20-60274        Document: 00515817679             Page: 9      Date Filed: 04/12/2021




                                        No. 20-60274


           A significant part of the ARB’s explanation in this case of
   “contributing factor” is the following that appeared in one paragraph of its
   opinion. The ARB first stated that a contributing factor is “any factor, which
   alone or in connection with other factors, tends to affect in any way the
   outcome of the decision,” citing Rookaird v. BNSF Railway Co., 908 F.3d 451,
   461–62 (9th Cir. 2018), which quoted Gunderson v. BNSF Railway Co., 850
   F.3d 962, 969 (8th Cir. 2017). The ARB then made this key point: “[T]he
   contributing factor that an employee must prove is intentional retaliation
   prompted by the employee engaging in protected activity,” quoting Kuduk v.
   BNSF Railway Co., 768 F.3d 786, 791 (8th Cir. 2014) (emphasis added).
   Despite these statements, the ARB then immediately explained that “a
   complainant need not prove a retaliatory motive beyond showing that the
   employee’s protected activity was a contributing factor in the adverse
   action,” quoting Araujo v. New Jersey Transit Rail Operations, Inc., 708 F.3d
   152, 158 (3d Cir. 2013). 3 Despite describing the legal principles in this way,
   the ARB did not return to the issue of intent when setting out its analysis of
   the facts.
           The ARB was distinguishing between an employer’s intentional
   retaliation “prompted” by protected activity and an employer’s motive to
   retaliate. To understand what that distinction could be, we examined the
   cited Third Circuit Araujo opinion and then the authorities Araujo relied
   upon. We find no such distinction. What we find in Araujo was that an
   employee in his or her prima facie case under the FRSA need not present
   evidence of the employer’s “retaliatory motive”; when the burden shifts to
   the employer, though, it can avoid liability by showing it would have taken



           3
              The ARB used the identical analysis and authorities that we just summarized in
   its earlier Thorstenson decision. Thorstenson v. BNSF Ry. Co., ARB Nos. 18-059, -060, ALJ
   No. 2015-FRS-052, 2019 WL 11901996, at *5 (ARB Nov. 25, 2019).




                                              9
Case: 20-60274       Document: 00515817679             Page: 10      Date Filed: 04/12/2021




                                        No. 20-60274


   the same action even without the employee’s protected activity. Id. at 158–
   59 (citing Marano v. Dep’t of Just., 2 F.3d 1137, 1140–41 (Fed. Cir. 1993)). 4
   Whatever the ARB identified as the difference between a retaliatory motive
   and intentional retaliation is not readily apparent to us.
          We now examine whether the ARB’s analysis in this case can be
   upheld under our review standard. The language of the statute is a good place
   for us to begin. The FRSA prohibits retaliation that is “due, in whole or in
   part,” to the employee’s engaging in a protected activity. 49 U.S.C. §
   20109(a). The Supreme Court has interpreted similar language as creating
   liability if the employee’s action causes “even the slightest” influence on the
   employer’s decision. CSX Transp., Inc. v. McBride, 564 U.S. 685, 692, 695–
   99 (2011) (quoting Rogers v. Missouri Pac. R.R. Co., 352 U.S. 500 (1957)).
          Even such a broad interpretation, though, has its limits. CSX dealt
   with a different federal statute involving railroad workers, the Federal
   Employers’ Liability Act (“FELA”), 45 U.S.C. § 51 et seq. CSX Transp., 564
   U.S. at 688. The Supreme Court reviewed whether importing a proximate-
   cause standard into that statutory framework was appropriate. Id. The Court
   said that “‘proximate cause’ is shorthand for a concept: Injuries have
   countless causes, and not all should give rise to legal liability.” Id. at 692.
   Acknowledging that the meaning of the term varies, and many of the
   definitions are confusing, the Court held that common sense imposes some


          4
             The Marano case was interpreting the Whistleblower Protection Act that said
   “corrective action” in favor of an employee was to be ordered when the employee’s
   whistleblowing “was a contributing factor in the personnel action which was taken . . .
   against such employee.” 5 U.S.C. § 1221(e)(1); Marano, 2 F.3d at 1140 (alteration in
   original). The Marano opinion quoted a Senate Report on the whistleblower legislation:
   “Regardless of the official’s motives, personnel actions against employees should quite
   [simply] not be based on protected activities such as whistleblowing.” Marano, 2 F.3d at
   1141 (alteration in original) (quoting S. Rep. No. 413, 100th Cong., 2d Sess. 16 (1988)
   (accompanying S. Rep. No. 508)).




                                             10
Case: 20-60274      Document: 00515817679             Page: 11     Date Filed: 04/12/2021




                                       No. 20-60274


   limits on the FELA’s coverage of a worker’s “injury or death resulting in
   whole or in part from [the employing railroad’s] negligence.” Id. at 703
   (quoting 45 U.S.C. § 51). Dissenters thought the CSX majority imposed too
   few limits on causation under the FELA. CSX Transp., 564 U.S. at 705–06
   (Roberts, C.J., dissenting) (concluding that the majority’s test amounts to
   but-for causation). Our use of CSX is not to borrow its definitions but only
   to support that limits on causation are inherent in statutes such as the FRSA.
          Here, we have even more than the common-sense limitation
   inherently present in the FELA. The burden-shifting framework refines our
   understanding of the “in whole or in part” language because the protected
   activity must be a contributing factor to the adverse personnel action. 49
   U.S.C. § 20109(d)(2)(A)(i); § 42121(b)(2)(B)(i). “Contributing” requires
   some degree of causation, though importing a traditional definition of
   “proximate cause” is not helpful.
          We examine other circuit courts of appeals’ decisions to identify
   where to draw this line. The Eighth Circuit has rejected the relevance of
   inextricably intertwined events to show a contributing factor. See, e.g.,
   Neylon v. BNSF Ry. Co., 968 F.3d 724, 729–30 (8th Cir. 2020). 5 Under that
   circuit’s interpretation, “the contributing factor that an employee must
   prove is intentional retaliation prompted by the employee engaging in
   protected activity.” Kuduk, 768 F.3d at 791. In the Eighth Circuit, it is this
   requirement that the employer have intentionally retaliated due to the
   employee’s protected act that makes the factual intertwining of events
   insufficient for contributing-factor purposes. Heim v. BNSF Ry. Co., 849


          5
             Neylon cited a line of Eighth Circuit cases that rejected the inextricably
   intertwined standard: Dakota, Minnesota & Eastern Railroad Corp. v. U.S. Department of
   Labor Administrative Review Board, 948 F.3d 940, 946 (8th Cir. 2020), and Heim v. BNSF
   Railway Co., 849 F.3d 723, 727 (8th Cir. 2017).




                                             11
Case: 20-60274      Document: 00515817679            Page: 12     Date Filed: 04/12/2021




                                      No. 20-60274


   F.3d 723, 727 (8th Cir. 2017). We already discussed that in this case, the ARB
   relied on the Eighth Circuit’s Kuduk opinion to state that an employee must
   prove intentional retaliation. The Fifth Circuit, though, has not yet decided
   whether a FRSA claimant must prove intentional retaliation as part of a prima
   facie case. See Epple v. BNSF Ry. Co., 785 F. App’x 219, 222–23 (5th Cir.
   2019). The DOL’s briefing in defense of the ARB decision in this case does
   not rely on an absence of evidence of intent. We conclude that we need not
   decide whether intent is an element.
          The Seventh Circuit also requires more than a chain of events to
   demonstrate a contributing factor. See, e.g., Holloway v. Soo Line R.R. Co.,
   916 F.3d 641, 644 (7th Cir. 2019); Koziara v. BNSF Ry. Co., 840 F.3d 873,
   877 (7th Cir. 2016). In that circuit, “a plaintiff alleging retaliation in violation
   of § 20109(a)(4) cannot point only to the sequence of events — an injury
   report followed by a later dismissal — to show that the complaint was a
   contributing factor in the adverse employment action.” Holloway, 916 F.3d
   at 644. At least some of that circuit’s precedents are explicit that “the
   ‘contributing factor’ standard is lower than those applied in other anti-
   discrimination contexts,” but it is still necessary to show the employer acted
   with improper motive. Armstrong v. BNSF Ry. Co., 880 F.3d 377, 382 (7th
   Cir. 2018). Thus, like the Eighth Circuit, it appears the Seventh Circuit’s
   requirement of more than a mere chain or intertwining of events depends in
   part on the need to prove an employer’s intent.
          The Sixth Circuit has insisted that some greater degree of causation is
   required, and not just proof of a chain of events. Lemon v. Norfolk S. Ry. Co.,
   958 F.3d 417, 420 (6th Cir. 2020). That court considered an employee’s
   argument that “without the injury report, he would not have lied to his
   supervisor about speaking to others and, without that falsehood and others
   discovered later, he would not have been fired.” Id. The Lemon court
   rejected this argument, saying that such a view of the contributing-factor



                                           12
Case: 20-60274     Document: 00515817679           Page: 13   Date Filed: 04/12/2021




                                    No. 20-60274


   standard “eliminates causation from the liability inquiry.” Id. One way to
   interpret the Lemon opinion is that the court was deciding it did not need to
   plumb the depths of meaning within the term “contributing factor” because
   it was clear from the record “that the railroad would have fired him anyway
   due to his false statements.” Id. at 419. That appears to be reference to the
   same-action defense discussed earlier. § 42121(b)(2)(B)(iv).
          The Lemon court also suggested that the employee’s contributing-
   factor argument did “too much[] and . . . too little.” Lemon, 958 F.3d at 420.
   To explain its position, it provided hypotheticals. On the one hand, the
   chain-of-events standard is too broad: “A woman quits her job after
   becoming frustrated over few promotion opportunities. Even though she
   could not have quit without taking the job in the first place, we would not say
   accepting the job was a contributing factor to her decision to leave it.” Id.
   On the other hand, it is too narrow: “[A]n employee . . . makes a pass at his
   manager while reporting an injury. Discipline in that case would clearly be
   caused — and justified — by the harassment, whether or not it occurred
   when he gave his boss the injury report.” Id.
          We close our review of other circuits with the Tenth Circuit’s helpful
   analysis in BNSF Railway Co. v. U.S. Department of Labor, 816 F.3d 628 (10th
   Cir. 2016). There, an employer learned about violations of company policy
   through the employee’s updated injury report. Id. at 639. The employee
   could not “satisfy the contributing-factor standard merely by arguing that
   [the railroad] would not have known of his delays in reporting his injuries
   absent his filing the updated [r]eport”; nonetheless, the court found there
   was other substantial evidence to support that the updated report was a
   contributing factor to the adverse employment action. Id. at 639–40. “[T]he
   investigation that led to the firing was initiated before the investigation of
   whether [the employee] was responsible for the accident,” the employee’s
   supervisors allegedly discouraged his reporting, and the employment



                                         13
Case: 20-60274     Document: 00515817679           Page: 14   Date Filed: 04/12/2021




                                    No. 20-60274


   termination occurred close in time to the protected activity. Id. Those
   additional facts allowed the employee to establish contributing-factor
   causation. Id. at 640.
          Yowell distinguishes these other circuits’ cases on factual bases. It is
   true that the relevant precedents generally involve employees who were
   disciplined for misconduct that was distinct from a protected activity, such
   as for dishonesty or stealing. In our view, though, this argument is just
   another way to say that reporting of an injury was inextricably intertwined
   with learning that the report was late. Yowell also contextualizes his case as
   presenting a question of “whether . . . a railroad carrier may put requirements
   on how an employee must engage in FRSA protected acts, and then fire an
   employee for not following the carrier’s requirements when the employee
   engages in FRSA protected acts.” In essence, Yowell is all but arguing that
   a railroad cannot require timely reporting.
          We see the narrow question before us as this: If an employee’s late,
   initially incorrect, but finally accurate report of a prior injury is what
   informed a railroad of an employee’s violation of the obligation to report
   injuries promptly, must that report be considered a contributing factor under
   the FRSA for any adverse action? In answering the question, we know that
   adverse employment action that is “due, in whole or in part,” to the
   employee’s engaging in a protected activity is prohibited. § 20109(a).
   Indeed, “even the slightest” influence from the protected activity will
   invalidate the employer’s adverse action. CSX Transp., 564 U.S. at 692
   (quoting Rogers, 352 U.S. at 506). FRSA liability does not arise, though,
   unless the employee can prove that his engaging in a protected activity was a
   contributing factor to the adverse employment action.
          We have summarized a substantial amount of the caselaw on the
   contributing-factor standard to assist us in answering this narrow question as




                                         14
Case: 20-60274     Document: 00515817679            Page: 15       Date Filed: 04/12/2021




                                     No. 20-60274


   perceptively as possible. There is consistent support in other circuits’
   analysis for what the ARB decided in this case and little authority that
   disagrees. We do not disagree either.
          Under the FRSA, when an employee engages in a protected activity
   such as reporting a workplace injury, that employee is not insulated from
   what would otherwise be appropriate discipline for misconduct that becomes
   known to the employer at that time or during the course of the employer’s
   addressing the protected activity. In simple terms, a protected activity does
   not by itself shield an employee from the ramifications of workplace
   misconduct.
          We now examine the evidence in this case under the legal standard.
   III.   Applying the contributing-factor standard to this case
          The final part of our analysis is to review the facts of this case. Yowell
   agrees that all he has, though of course he argues that all he needs, is that
   FWWR learned of his failure to comply with his obligation to report timely
   all injuries when he made his delayed report, thereby making the protected
   activity of reporting an injury a contributing factor in his employment
   termination. There is nothing further, such as evidence that company
   representatives attempted to prevent his report or discouraged him from
   reporting.
          The ARB accepted the following ALJ factual findings: Yowell was
   discharged “because he did not promptly or immediately report his right
   knee injury”; Yowell “failed to present any circumstantial evidence that
   [FWWR] used [Yowell’s] report of injury, or his medical treatment as a
   pretext to his discharge”; FWWR had not inconsistently applied its clearly
   expressed discipline policy of prompt reporting; and the evidence
   “demonstrably shows [Yowell] was terminated for the sole reason that he
   reported his work-related knee injury on August 29, 2017, one week after it




                                          15
Case: 20-60274     Document: 00515817679           Page: 16   Date Filed: 04/12/2021




                                    No. 20-60274


   occurred and as a result, [FWWR] terminated [Yowell] for violating its
   employee handbook work and safety rule.”
          As the ARB held, an employee may not rely solely on the fact that a
   protected activity is what informed the employer of wrongdoing. Instead, the
   focus must be on the employer’s actions after learning of wrongdoing. There
   is unchallenged evidence in the record that it was not the fact of reporting an
   injury but the failure to report promptly an earlier injury that caused Yowell
   to be discharged.
          There was no error in the ARB’s decision to allow FWWR to end
   Yowell’s employment for his failure to report his work injury promptly.
          The petition for review is DENIED.




                                         16
Case: 20-60274    Document: 00515817679           Page: 17   Date Filed: 04/12/2021




                                   No. 20-60274


   E. Grady Jolly, Circuit Judge, concurring:
          I concur with the understanding that the ultimate holding of this
   opinion is, simply and succinctly: The protected activity provision cannot be
   interpreted to shield an employee from proper disciplinary action when the
   employee breaches a valid, established, and unchallenged work rule, and no
   legal legerdemain can make it otherwise.




                                        17